DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,149,997. Although the claims at issue are not identical, they are not patentably distinct from each other because
Regarding claim 1, U.S. Patent No. 11,149,997 discloses A system comprising: a high side heat exchanger configured to remove heat from a refrigerant; a first low side heat exchanger configured to use the refrigerant to cool a first space; a second low side heat exchanger configured to use the refrigerant to cool a second space; a first compressor configured to compress refrigerant from the first low side heat exchanger; a second compressor configured to compress refrigerant from the second low side heat exchanger and the first compressor, the high side heat exchanger positioned vertically above the second compressor; first piping configured to direct refrigerant from the second compressor to the high side heat exchanger, the first piping comprising: a first p-trap positioned vertically above the second compressor and vertically below the high side heat exchanger; and a second p-trap positioned vertically above the first p-trap and vertically below the high side heat exchanger; second piping configured to direct refrigerant from the second compressor to the high side heat exchanger, the second piping is larger than the first piping, the second piping comprising: a third p-trap positioned vertically above the second compressor and vertically below the high side heat exchanger; and a fourth p-trap positioned vertically above the first p-trap and vertically below the high side heat exchanger (see claim 1 of U.S. Patent No. 11,149,997 ).
Regarding claim 2, U.S. Patent No. 11,149,997  discloses the system further comprising: a first valve configured to control a flow a refrigerant from the second compressor to the first piping; a second valve configured to control a flow of refrigerant from the second compressor to the second piping; and a sensor configured to detect a discharge pressure of the second compressor, wherein the first valve opens and the second valve closes when the discharge pressure falls below a first threshold (see claims 1-2 of U.S. Patent No. 11,149,997 ).
Regarding claim 3, U.S. Patent No. 11,149,997 discloses the first valve closes and the second valve opens when the discharge pressure is between the first threshold and a second threshold greater than the first threshold (see claim 3 of U.S. Patent No. 11,149,997).
Regarding claim 4, U.S. Patent No. 11,149,997 discloses the first and second valves open when the discharge pressure is above the second threshold (see claim 4 of U.S. Patent No. 11,149,997).
Regarding claim 5, U.S. Patent No. 11,149,997 discloses the second p-trap is positioned between ten and twenty feet above the first p-trap, and the fourth p-trap is positioned between ten and twenty feet above the third p-trap (see claim 5 of U.S. Patent No. 11,149,997).
Regarding claim 6, U.S. Patent No. 11,149,997 discloses the high side heat exchanger is positioned at least fifty feet vertically above the second compressor (see claim 6 of U.S. Patent No. 11,149,997).
Regarding claim 7, U.S. Patent No. 11,149,997 discloses the first piping further comprises a fifth p-trap positioned vertically above the second p-trap and vertically below the high side heat exchanger (see claim 7 of U.S. Patent No. 11,149,997).
Regarding claim 8, U.S. Patent No. 11,149,997 discloses a method comprising: removing, by a high side heat exchanger, heat from a refrigerant; using, by a first low side heat exchanger, the refrigerant to cool a first space; using, by a second low side heat exchanger, the refrigerant to cool a second space; compressing, by a first compressor, refrigerant from the first low side heat exchanger; compressing, by a second compressor, refrigerant from the second low side heat exchanger and the first compressor, the high side heat exchanger positioned vertically above the second compressor; directing, by first piping, refrigerant from the second compressor to the high side heat exchanger, the first piping comprising: a first p-trap positioned vertically above the second compressor and vertically below the high side heat exchanger; and a second p-trap positioned vertically above the first p-trap and vertically below the high side heat exchanger; directing, by second piping, refrigerant from the second compressor to the high side heat exchanger, the second piping is larger than the first piping, the second piping comprising: a third p-trap positioned vertically above the second compressor and vertically below the high side heat exchanger; and a fourth p-trap positioned vertically above the first p-trap and vertically below the high side heat exchanger (see claim 8 of U.S. Patent No. 11,149,997).
Regarding claim 9, U.S. Patent No. 11,149,997 discloses the method further comprising: controlling, by a first valve, a flow of refrigerant from the second compressor to the first piping; controlling, by a second valve, a flow of refrigerant from the second compressor to the second piping; detecting, by a sensor, a discharge pressure of the second compressor; opening the first valve when the discharge pressure falls below a first threshold; and closing the second valve when the discharge pressure falls below the first threshold (see claims 8-9 of U.S. Patent No. 11,149,997).
Regarding claim 10, U.S. Patent No. 11,149,997 discloses the method further comprising: closing the first valve when the discharge pressure is between the first threshold and a second threshold greater than the first threshold; and opening the second valve when the discharge pressure is between the first threshold and the second threshold (see claim 10 of U.S. Patent No. 11,149,997).
Regarding claim 11, U.S. Patent No. 11,149,997 discloses the method further comprising opening the first and second valves when the discharge pressure is above the second threshold (see claim 11 of U.S. Patent No. 11,149,997).
Regarding claim 12, U.S. Patent No. 11,149,997 discloses the second p-trap is positioned between ten and twenty feet above the first p-trap, and the fourth p-trap is positioned between ten and twenty feet above the third p-trap (see claim 12 of U.S. Patent No. 11,149,997).
Regarding claim 13, U.S. Patent No. 11,149,997 discloses the high side heat exchanger is positioned at least fifty feet vertically above the second compressor (see claim 13 of U.S. Patent No. 11,149,997).
Regarding claim 14, U.S. Patent No. 11,149,997 discloses the first piping further comprises a fifth p-trap positioned vertically above the second p-trap and vertically below the high side heat exchanger (see claim 14 of U.S. Patent No. 11,149,997).
Regarding claim 15, U.S. Patent No. 11,149,997 discloses a system comprising: a high side heat exchanger configured to remove heat from a refrigerant; a first low side heat exchanger configured to use the refrigerant to cool a first space; a second low side heat exchanger configured to use the refrigerant to cool a second space; a first compressor configured to compress refrigerant from the first low side heat exchanger; a second compressor configured to compress refrigerant from the second low side heat exchanger and the first compressor, the high side heat exchanger positioned vertically above the second compressor; first piping configured to direct refrigerant from the second compressor to the high side heat exchanger, the first piping comprising: a first p-trap positioned vertically above the second compressor and vertically below the high side heat exchanger; and a second p-trap positioned vertically above the first p-trap and vertically below the high side heat exchanger; second piping configured to direct refrigerant from the second compressor to the high side heat exchanger, the second piping is the same size as the first piping, the second piping comprising: a third p-trap positioned vertically above the second compressor and vertically below the high side heat exchanger; and a fourth p-trap positioned vertically above the first p-trap and vertically below the high side heat exchanger (see claim 15 of U.S. Patent No. 11,149,997).
Regarding claim 16, U.S. Patent No. 11,149,997 discloses the system further comprising a valve configured to control a flow of refrigerant from the second compressor to the second piping, and a sensor configured to detect a discharge pressure of the second compressor, wherein the valve closes when the discharge pressure falls below a threshold (see claims 15-16 of U.S. Patent No. 11,149,997).
Regarding claim 17, U.S. Patent No. 11,149,997 discloses the valve opens when the discharge pressure is above the threshold (see claim 17 of U.S. Patent No. 11,149,997).
Regarding claim 18, U.S. Patent No. 11,149,997 discloses the second p-trap is positioned between ten and twenty feet above the first p-trap, and the fourth p-trap is positioned between ten and twenty feet above the third p-trap (see claim 18 of U.S. Patent No. 11,149,997).
Regarding claim 19, U.S. Patent No. 11,149,997 discloses the high side heat exchanger is positioned at least fifty feet vertically above the second compressor (see claim 19 of U.S. Patent No. 11,149,997).
Regarding claim 20, U.S. Patent No. 11,149,997 discloses the first piping further comprises a fifth p-trap positioned vertically above the second p-trap and vertically below the high side heat exchanger (see claim 20 of U.S. Patent No. 11,149,997).

Allowable Subject Matter
Claims 1-20 are allowed if the double patenting rejection is overcome.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Saunders et al. (2018/0195773) discloses a system comprising: 
a high side heat exchanger (22) configured to remove heat from a refrigerant (see figure 1); 
a first low side heat exchanger (50) configured to use the refrigerant to cool a first space (12; see figure 1); 
a second low side heat exchanger (58) configured to use the refrigerant to cool a second space (14; see figure 1); 
a first compressor (28) configured to compress refrigerant from the first low side heat exchanger (50; see figure 1); 
a second compressor (28) configured to compress refrigerant from the second low side heat exchanger (58) and the first compressor (28), the high side heat exchanger (22) positioned vertically above the second compressor (28; see figures 3-4); 
first piping configured to direct refrigerant from the second compressor (28) to the high side heat exchanger (22; see figure 1).
Regarding claim 8, Saunders discloses a method comprising: 
removing, by a high side heat exchanger (22), heat from a refrigerant (see figure 1); 
using, by a first low side heat exchanger (50), the refrigerant to cool a first space (12; see figure 1); 
using, by a second low side heat exchanger (58), the refrigerant to cool a second space (14; see figure 1); 
compressing, by a first compressor (26), refrigerant from the first low side heat exchanger (50; see figure 1); 
compressing, by a second compressor (28), refrigerant from the second low side heat exchanger (58) and the first compressor (26; see figure 1), the high side heat exchanger (22) positioned vertically above the second compressor (28; see figures 3-4); 
directing, by first piping (the pipe which associated with valve 74), refrigerant from the second compressor (28) to the high side heat exchanger (22; see figure 1).
Regarding claim 15, Saunders discloses a system comprising: 
a high side heat exchanger (22) configured to remove heat from a refrigerant (see figure 1); 
a first low side heat exchanger (50) configured to use the refrigerant to cool a first space (12; see figure 1); 
a second low side heat exchanger (58) configured to use the refrigerant to cool a second space (14; see figure 1); 
a first compressor (26) configured to compress refrigerant from the first low side heat exchanger (50; see figure 1); 
a second compressor (28) configured to compress refrigerant from the second low side heat exchanger (58) and the first compressor (26; see figure 1), the high side heat exchanger (22) positioned vertically above the second compressor (see figures 3-4). 
Toub et al. (4,625,523) discloses a system comprising: 
a high side heat exchanger (18) configured to remove heat from a refrigerant (see figure 1); 
a first low side heat exchanger (23) configured to use the refrigerant to cool a first space (see figure 1); 
a second low side heat exchanger (25) configured to use the refrigerant to cool a second space (see figure 1); 
a first compressor (16) configured to compress refrigerant from the first low side heat exchanger 23; see figure 1); 
the first piping comprising: a first p-trap (41); and a second p-trap (42) positioned vertically above the first p-trap (41); the second piping comprising: a third p-trap (43) and a fourth p-trap (44) positioned vertically above the first p-trap (41; see figure 1). 
However, the P-traps of Toub are disposed in the suction line where it is arranged between the evaporators and compressor.
Goel et al. (2018/0274835) discloses a system comprising: 
a high side heat exchanger (the condenser coil 42) configured to remove heat from a refrigerant (see figure 1A); 
a first low side heat exchanger (the evaporator 30) configured to use the refrigerant to cool a first space (paragraph [0022]); 
a first compressor (102) configured to compress refrigerant from the first low side heat exchanger (30; see figure 1A-1B); 
a second compressor (104) configured to compress refrigerant from the second low side heat exchanger (30); first piping configured to direct refrigerant from the second compressor (104) to the high side heat exchanger (42), the first piping comprising: a first p-trap (302) positioned vertically above the second compressor (104) and vertically below the high side heat exchanger (42; see figure 2B).
Parsonnet et al. (2009/0093916) a system comprising: 
a high side heat exchanger (111) configured to remove heat from a refrigerant (see figure 1); 
a first low side heat exchanger (122) configured to use the refrigerant to cool a first space (see figure 1); 
a first compressor (110) configured to compress refrigerant from the first low side heat exchanger (122; see figure 1); the first piping comprising: a first p-trap (150; see figure 1).
The prior art of record fails to anticipate or render obvious the claimed system particularly, the limitations: 
“the first piping comprising: a first p-trap positioned vertically above the second compressor and vertically below the high side heat exchanger; and a second p-trap positioned vertically above the first p-trap and vertically below the high side heat exchanger; second piping configured to direct refrigerant from the second compressor to the high side heat exchanger, the second piping is larger than the first piping; the second piping comprising: a third p-trap positioned vertically above the second compressor and vertically below the high side heat exchanger; and a fourth p-trap positioned vertically above the first p-trap and vertically below the high side heat exchanger” as recited in claims 1, 
“the first piping comprising: a first p-trap positioned vertically above the second compressor and vertically below the high side heat exchanger; and a second p-trap positioned vertically above the first p-trap and vertically below the high side heat exchanger; directing, by second piping, refrigerant from the second compressor to the high side heat exchanger, the second piping is larger than the first piping, the second piping comprising: a third p-trap positioned vertically above the second compressor and vertically below the high side heat exchanger; and a fourth p-trap positioned vertically above the first p-trap and vertically below the high side heat exchanger” as recited in claim 8; and 
“first piping configured to direct refrigerant from the second compressor to the high side heat exchanger, the first piping comprising: a first p-trap positioned vertically above the second compressor and vertically below the high side heat exchanger; and a second p-trap positioned vertically above the first p-trap and vertically below the high side heat exchanger; second piping configured to direct refrigerant from the second compressor to the high side heat exchanger, the second piping is the same size as the first piping, the second piping comprising: a third p-trap positioned vertically above the second compressor and vertically below the high side heat exchanger; and a fourth p-trap positioned vertically above the first p-trap and vertically below the high side heat exchanger” as recited in claim 15.
Further the prior art of record does not provide particular teaching or motivation for modifying the system of Saunders to arrive the claimed invention specifically, the claimed arrangement of p-traps in the two discharge lines which is arranged between the second compressor and high side heat exchanger. Therefore, claims 1-20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763